Citation Nr: 0418680	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  01-04 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for the cause of the 
veteran's death.

2.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.  He died in February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1998 and May 2002 determinations 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The appellant testified before 
the undersigned Veterans Law Judge during a hearing at the RO 
in Seattle in January 2003.

The appellant submitted a VA Form 21-534 application with 
income and expense information in December 2000.  This matter 
is referred to the RO for appropriate action.  

Service connection was denied for the cause of the veteran's 
death in June 1997.  In May 2002, the RO advised the 
appellant that it must confirm its decision of July 1997 
which denied her claim of dependency and indemnity 
compensation.  In January 2003, she disagreed with that 
determination.  No statement of the case has been issued.  
Manlincon v. West, 12 Vet. App. 238 (1999) requires the Board 
to remand the matter to the RO to issue a statement of the 
case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2003, the appellant disagreed with the RO's May 
2002 decision concerning service connection for the cause of 
the veteran's death.  A statement of the case has not been 
issued.  Manlincon requires the Board to remand the issue to 
the RO for a statement of the case.  

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  Additionally, VA must advise the claimant 
to provide any information in her possession which pertains 
to the claims.  Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jun. 24, 2004), 

A review of the claims file reveals that the appellant was 
never provided a VCAA letter specific to her claims for 
service connection for the cause of the veteran's death and 
burial benefits.  Given the aforementioned, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The AOJ should provide the appellant 
appropriate notice under the VCAA with 
regard to her claims for service 
connection for the cause of the veteran's 
death and burial benefits.  

2.  The RO should issue a statement of 
the case on the matter of entitlement to 
service connection for the cause of the 
veteran's death.  

3.  If the appellant has or can obtain 
relevant evidence, that evidence must be 
submitted by her.

If upon completion of the above action the claim remains 
denied, the case should be returned, if necessary, after 
compliance with requisite appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


